Case 2:20-cv-13293-DML-RSW ECF No. 33, PageID.372 Filed 05/10/21 Page 1 of 1




                                 BARBARA HARVEY
                                     ATTORNEY
                         8900 EAST JEFFERSON AVENUE, #511
                                  (313) 779-9837
                                 blmharvey@sbcglobal.net



                                      May 10, 2021

Honorable David M. Lawson
United States District Judge
Theodore Levin U.S. Courthouse
231 West Lafayette Street, Room 775
Detroit, Michigan 48226
Via email to: susan_pinkowski@mied.uscourts.gov

      Re: United States v. United Automobile Workers, Civil No. 2-20-13293

Dear Judge Lawson:

        On behalf of amicus UAWD, I write to thank the Court for its courtesy in inviting
the filing of an amicus brief addressing the Court’s pending disposition of the Govern-
ment’s submission of its approved candidate for Monitor, from a list of candidates
presented to it by the UAW. The UAWD will not be filing a brief addressing this
pending action and submits this notice to assist in facilitating the pending disposition.

                                         Very truly yours

                                                /s/

                                         Barbara Harvey, Esq. (P25478)

cc:   All counsel of record




                                                                               Page 1 of 1
